Exhibit 10.2

EXECUTION VERSION

AMENDED & RESTATED CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to HAT CF I Borrower LLC, a Delaware limited
liability company (“Borrower HAT I”), HASI CF I Borrower LLC, a Delaware limited
liability company (“Borrower HASI”), and HAT CF II Borrower LLC, a Delaware
limited liability company (“Borrower HAT II”, and together with Borrower HAT I
and Borrower HASI, collectively, the “Borrowers”) by the lenders party to that
certain Amended & Restated Loan Agreement (as defined in Annex A) from time to
time, including without limitation Bank of America, N.A. (collectively the
“Lender”), the undersigned Guarantors (each a “Guarantor” and collectively
“Guarantors”) hereby furnishes its guaranty of the Guaranteed Obligations (as
hereinafter defined) as follows:

1. Definitions. Terms used herein shall have the meanings set forth on Annex A
attached hereto. Terms used but not defined in this Guaranty shall have the
meanings set forth in that certain Amended & Restated Loan Agreement (PF), dated
as of August 12, 2014, by and among the Borrowers and Bank of America, N.A., as
administrative agent (in such capacity, and including any permitted successors
or assigns, the “Administrative Agent”) and the Lenders (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Loan Agreement”), and the rules of construction set forth therein shall apply
hereto.

2. Guaranty. The Guarantors, jointly and severally, hereby absolutely and
unconditionally guarantee, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities (including without limitation the Obligations) of every kind, nature
and character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of the
Obligors to the Secured Parties, whether associated with any credit or other
financial accommodation made to or for the benefit of the Obligors by the
Secured Parties or otherwise and whenever created, arising, evidenced or
acquired (including all renewals, extensions, amendments, refinancings and other
modifications thereof and all reasonable and documented, out of pocket
third-party fees costs and expenses, including attorneys’ fees and expenses
incurred by the Secured Parties in connection with the collection or enforcement
thereof), in each case, under and pursuant to the Loan Documents, and whether
recovery upon such indebtedness and liabilities may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against the Guarantor or any other Obligor under the
Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against any Obligor of any proceeding under
any Debtor Relief Laws (collectively, the “Guaranteed Obligations”). The
Lender’s books and records showing the amount of the Guaranteed Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantors and conclusive, absent manifest error, for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantors under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty



--------------------------------------------------------------------------------

3. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. The
Guarantors shall make all payments hereunder in accordance with Section 5.7 of
the Loan Agreement which provisions shall be herein incorporated by reference
mutatis mutandis. The obligations of each Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.

4. Rights of Lender. Each Guarantor consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantors under this Guaranty or which, but for this provision, might operate
as a discharge of one or more of the Guarantors.

5. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Obligor or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of any Obligor; (b) any defense based on any claim that
a Guarantor’s obligations exceed or are more burdensome than those of the
Obligors; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to require a Secured Party to
proceed against one or more of the Borrowers or other Obligors, proceed against
or exhaust any security for the Guaranteed Obligations, or pursue any other
remedy in any Secured Party’s power whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by the Secured Parties; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

6. Obligations Independent. The obligations of the Guarantors hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against a Guarantor to enforce this Guaranty
whether or not the Obligors or any other person or entity is joined as a party.

7. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in cash
and performed in full and any commitments of the Lender or facilities provided
by the Lender with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to a Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Administrative Agent, for the benefit of the
Secured Parties to reduce the amount of the Guaranteed Obligations, whether
matured or unmatured.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

2



--------------------------------------------------------------------------------

8. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations, including
without limitation, any amounts payable under this Guaranty, are indefeasibly
paid in full in cash and any commitments of the Lender or facilities provided by
the Lender with respect to the Guaranteed Obligations are terminated, as
evidenced by a Payoff Letter. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Obligors or any Guarantor is made, or any Lender
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the applicable Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

9. Subordination. Without in any way limiting the obligations of the Obligors
under the Loan Documents, each Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Obligors (other than another Guarantor, HAT
Holdings I or HAT Holdings II) owing to the Guarantors, whether now existing or
hereafter arising, including but not limited to any obligation of any Obligor
(other than another Guarantor, HAT Holdings I or HAT Holdings II) to a Guarantor
as subrogee of a Secured Party or resulting from a Guarantor’s performance under
this Guaranty, to the indefeasible payment in full in cash of all Guaranteed
Obligations. If a Secured Party so requests, any such obligation or indebtedness
of the Obligors (other than another Guarantor, HAT Holdings I or HAT Holdings
II) to the Guarantors shall be enforced and performance received by the
Guarantors as trustee for the Secured Parties and the proceeds thereof shall be
paid over to the Administrative Agent, for the benefit of the Secured Parties on
account of the Guaranteed Obligations, but without reducing or affecting in any
manner the liability of the Guarantors under this Guaranty. For the avoidance of
doubt, this Section 9 shall not be deemed to apply to any Restricted Payment to
a Guarantor to the extent that such Restricted Payment is permitted to be
distributed to a Guarantor in accordance with the Loan Documents.

10. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or any Borrower Party under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Secured Parties.

11. Expenses. The Guarantors shall, jointly and severally, pay within ten
(10) Business Days of request all reasonable and documented out-of-pocket
third-party fees and expenses (including attorneys’ fees and expenses) in any
way relating to the enforcement or protection of the Secured Parties’ rights
under this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of the Lender in any proceeding any Debtor Relief Laws. The
obligations of the Guarantors under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

12. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantors. No failure by any Secured Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

3



--------------------------------------------------------------------------------

or in equity. The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein. Unless otherwise agreed by the Lender, Administrative Agent and the
Guarantors in writing, this Guaranty is not intended to supersede or otherwise
affect any other guaranty now or hereafter given by the Guarantors for the
benefit of any Secured Party or any term or provision thereof.

13. Condition of Borrowers. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Obligors such information concerning the financial condition, business and
operations of each Obligor as the Guarantors require, and that no Secured Party
has any duty, and the Guarantors are not relying on any Secured Party at any
time, to disclose to the Guarantors any information relating to the business,
operations or financial condition of any Obligor or any other guarantor (the
Guarantors waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).

14. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent and each Lender is authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all accounts and
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent or such Lender to or for the credit or
the account of a Guarantor, against any amount so due, whether or not such
Lender shall have made any demand under any Loan Document and although such
amount may be owed to a branch or office of the Administrative Agent or such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of Administrative Agent and the Lender under this
Section 14 are in addition to other rights and remedies (including other rights
of setoff) that such Person may have. The Administrative Agent and the Lenders
agree to use reasonable efforts to notify the applicable Guarantor promptly
after any such setoff and application; provided that (i) the failure to give
such notice shall not affect the validity of such setoff and application and
(ii) neither the Administrative Agent nor any Lender shall have any liability in
the event of any failure to give such notice.

15. Representations; Warranties and Covenants.

(a) General Representations and Warranties. In order to induce the Agents and
Lenders to enter into the Loan Agreement and to make each Advance to be made
thereby, each Guarantor represents and warrants to each Agent and Lender, on the
A&R Effective Date and each Credit Date (to the extent required under the Loan
Documents), as applicable, that the following statements are true and correct:

(i) Organization and Qualification. Such Guarantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Such Guarantor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

(ii) Power and Authority. Such Guarantor is duly authorized to execute, deliver
and perform its obligations under this Guaranty. The execution, delivery and
performance of this Guaranty has been duly authorized by all necessary
corporate, limited liability company or partnerships, as applicable, action on
the part of such Guarantor.

(iii) Enforceability. This Guaranty is a legal, valid and binding obligation of
such Guarantor, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

4



--------------------------------------------------------------------------------

(iv) No Conflict. The execution, delivery and performance by such Guarantor of
this Guaranty and the consummation of the transactions contemplated hereby do
not and will not (a) violate in any material respect (i) any provision of any
Applicable Law with respect to such Guarantor, (ii) any of the Organizational
Documents of such Guarantor or (iii) any order, judgment or decree of any court
or other agency of government binding on such Guarantor; (b) conflict with,
result in a breach of or constitute (immediately or upon the giving of notice) a
default in any material respect under any Contractual Obligation of such
Guarantor; (c) result in or require the creation or imposition of any material
Lien upon any of the properties or assets of such Guarantor (other than any
Liens permitted by or created under any of the Loan Documents in favor of
Collateral Agent, on behalf of the Secured Parties); or (d) require any approval
of stockholders, members or partners of such Guarantor or any approval or
consent of any Person under any Contractual Obligations of such Guarantor except
such approvals or consents which have been obtained on or prior to the date
hereof and are in full force and effect.

(v) Process Agent Appointment. Such Guarantor has irrevocably appointed an agent
for service of process in the State of New York in accordance with Section 17,
and has paid all required appointment fees for a period of one (1) year from the
A&R Effective Date.

(vi) [Reserved]

(vii) [Reserved]

(viii) Governmental Regulations. The execution, delivery and performance by such
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereby do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority
except (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect as of the date hereof, and required filings with the U.S.
Securities and Exchange Commission regarding the Loan Agreement and the Other
Loan Facility, and (ii) otherwise as could not reasonably be expected to have a
Material Adverse Effect. No Guarantor is or is required to be registered as a
“registered investment company” or is a company “controlled” by a “registered
investment company” or is a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

(ix) Compliance with Laws.

(A) Such Guarantor is in (i) compliance with all Applicable Laws and all
applicable restrictions and regulations imposed by all Governmental Authorities
in respect of the conduct of its businesses and the ownership of its Properties
(other than in respect of OFAC, Sanctions, Anti-Terrorism Laws, United States
Foreign Corrupt Practices Act of 1977 and Foreign Asset Control Regulations),
except as could not reasonably be expected to have a Material Adverse Effect and
(ii) compliance in all material respects with OFAC, Sanctions, Anti-Terrorism
Laws, United States Foreign Corrupt Practices Act of 1977 and Foreign Asset
Control Regulations.

(B) Such Guarantor nor any Subsidiary of such Guarantor, nor any director,
officer or employee thereof, nor to the Knowledge of such Guarantor, any agent,
affiliate or representative thereof, is an individual or entity currently the
subject of any Sanctions, nor is such Guarantor nor any Subsidiary of such
Guarantor located, organized or resident in a Designated Jurisdiction.

(C) Such Guarantor is not a “financial institution” as defined under 31 USC
§5312(a)(1).

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

5



--------------------------------------------------------------------------------

(D) Such Guarantor nor any director, officer or employee thereof, nor to the
Knowledge of such Guarantor, any agent, affiliate or representative thereof is
in (or previously was in) violation in any material respects of any laws
relating to terrorism, “know your customer” obligations or money laundering
including the Patriot Act and the Anti-Terrorism Order (the “Anti-Terrorism
Laws”) applicable to it. No part of the proceeds of the Loans will be used,
directly or indirectly, by such Guarantor, any Related Borrower Party and any
Subsidiary of such Guarantor (other than a Related Borrower Party) for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

(E) Neither the making of any disbursement of the Loan Agreement nor the use of
the proceeds thereof by such Guarantor, any Related Borrower Party and any
Subsidiary of such Guarantor (other than a Related Borrower Party) will violate
in any material respect the United States Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Department of the Treasury (31 C.F.R. Subtitle B, Chapter V, as amended), or any
ruling issued thereunder or any enabling legislation or Presidential Executive
Order granting authority therefor (the “Foreign Asset Control Regulations”).

(F) There have been no citations of, notices of or orders of material
noncompliance issued to such Guarantor by any Governmental Authority under any
securities laws.

(x) Litigation. As of the date hereof, there are no proceedings or
investigations pending or, to such Guarantor’s Knowledge, threatened against
such Guarantor, or any of its businesses, operations, prospects or conditions,
that (a) relate to the Guaranty or any of the Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect if determined adversely to such Guarantor. As of the date hereof,
such Guarantor is not in default with respect to any order, injunction or
judgment of any Governmental Authority.

(xi) [Reserved]

(xii) [Reserved]

(xiii) [Reserved]

(xiv) [Reserved]

(xv) [Reserved]

(xvi) [Reserved]

(xvii) [Reserved]

(xviii) Solvency. As of the date hereof, such Guarantor is and, upon the
incurrence of its obligations hereunder on any date on which this representation
and warranty is made, will be, Solvent and has or is expected to have sufficient
funds or assets to satisfy all of its Contractual Obligations, including without
limitation, the Guaranteed Obligations, and to pay all of its debts and
liabilities from its own assets.

(xix) [Reserved]

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

6



--------------------------------------------------------------------------------

(xx) [Reserved]

(xxi) [Reserved]

(xxii) REIT. As of the date hereof, HA LP and HA LLC are classified either as
partnerships or entities disregarded as separate from their owners (in each
case, for U.S. federal income Tax purposes). Commencing with its taxable year
ending December 31, 2013, HA INC has been organized in conformity with the
requirements for qualification and taxation as a REIT under the Code and HA
INC’s proposed method of operation will at all times enable HA INC to meet the
requirements for qualification and taxation as a REIT under the Code.

(xxiii) Corporate Structure. As of the date hereof, the organizational structure
and capital structure of HA INC shall be as set forth on Schedule 15(a)(xxiii)
hereof.

(xxiv) [Reserved]

(xxv) [Reserved]

(b) Covenants. Each Guarantor covenants and agrees that, so long as any
Commitment is in effect, and until payment in full in cash of all Obligations as
evidenced by the Payoff Letter, each such Guarantor shall perform all covenants
in this Section 15(b).

(i) [Reserved]

(ii) Existence. (A) Except as permitted by Section 15(b)(xii), such Guarantor
shall at all times preserve and keep in full force and effect its existence.
Commencing with its taxable year ending December 31, 2013, HA INC has been
organized in conformity with the requirements for qualification and taxation as
a REIT under the Code and HA INC’s proposed method of operation will at all
times enable HA INC to meet the requirements for qualification and taxation as a
REIT under the Code. (B) Such Guarantor shall at all times preserve and keep in
full force and effect, except as could not reasonably be expected to have a
Material Adverse Effect, all rights and franchises, licenses and permits
material to its business.

(iii) Inspections; Books and Records. Such Guarantor shall (A) at all times
cause Borrowers to comply with their obligations under Section 11.1.3 of the
Loan Agreement and (B) to the extent required to enable the Borrowers to comply
with such contractual obligations, permit representatives and independent
contractors of Administrative Agent to (i) visit and inspect any of its
properties, (ii) to examine its corporate, financial and operating records, and
files concerning the Project Portfolio, Loan Documents and Underlying Financing
Documents, and make copies thereof or abstracts therefrom, and (iii) discuss the
affairs, business (including, without limitation, all matters concerning the
Project Portfolio and Underlying Loans), finances and accounts of Obligors
(other than Guarantors), with the directors, officers, independent public
accountants (provided that Guarantors shall be present for any meetings with
such accountants), legal counsel and other independent agents and experts of
such Guarantor at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to such
Guarantor; provided that all reasonable and documented third party charges,
costs and expenses of Administrative Agent and its representatives and
independent contractors in connection with such visits, examinations and
discussions shall be reimbursed by the Guarantors only in connection with two
(2) such visits, examinations and discussions per fiscal year; provided further,
however, that when an Event of Default exists Administrative Agent (or its
representatives or independent contractors) may do any of the foregoing at the
expense of Guarantors at any time during normal business hours and without
advance notice.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

7



--------------------------------------------------------------------------------

(iv) Compliance with Laws. Such Guarantor shall at all times, comply with all
Applicable Laws and regulations (including Environmental Laws, FLSA, FATCA,
OSHA, Anti-Terrorism Laws, and laws regarding collection and payment of Taxes,
but excluding Anti-Terrorism Laws, OFAC, Sanctions, United States Foreign
Corrupt Practices Act of 1977, and Foreign Asset Control Regulations) and
maintain all Governmental Approvals necessary to the conduct of its business,
unless failure to comply or maintain could not reasonably be expected to have a
Material Adverse Effect. Such Guarantor shall at all times, comply in all
material respects with Anti-Terrorism Laws, OFAC, Sanctions, United States
Foreign Corrupt Practices Act of 1977, and Foreign Asset Control Regulations and
regulations thereto.

(v) Taxes. Such Guarantor shall pay and discharge all Taxes prior to the date on
which they become delinquent or penalties attach, unless the amount is not
material to it or its financial condition or such Taxes are being Properly
Contested.

(vi) [Reserved]

(vii) Financial Covenants.

(A) Minimum Liquidity Amount: HA INC shall not permit as of any date, the
Liquidity Amount to be less than an amount equal to five (5%) percent of the
Aggregate Outstanding Amount (the “Minimum Amount”), it being agreed that if at
any time the Liquidity Amount falls below the Minimum Amount as a result of
proceeds from Liquid Investments being used for the purpose of satisfying the
Obligations or Obligations (as defined in the Other Loan Facility) or to
capitalize any Borrower Party in accordance with Section 11.2.16 of the Loan
Agreement, HA INC shall, not later than thirty (30) days thereafter, cause the
Liquidity Amount to be replenished to at least the Minimum Amount; provided
that, for purposes of the Compliance Certificate required to be delivered
pursuant to Section 11.1.1(e) of the Loan Agreement, such Compliance Certificate
will calculate the Minimum Liquidity Amount as of the last day of the Fiscal
Quarter that ended immediately prior to the delivery of such Compliance
Certificate.

(B) Minimum Net Investment Revenue: HA INC shall not permit, as of any
Calculation Date (provided that the first such Calculation Date shall be
June 30, 2014), the Net Investment Revenue to be less than or equal to $0 for
the four Fiscal Quarter period ending on such Calculation Date.

(C) Maximum Debt to Equity Ratio: HA INC shall not permit, as of any date, the
Consolidated Debt to Equity Ratio to equal or exceed 4.00 to 1.00 as of such
date; provided that, for purposes of the Compliance Certificate required to be
delivered pursuant to Section 11.1.1(e) of the Loan Agreement, such Compliance
Certificate will calculate the Consolidated Debt to Equity Ratio as of the last
day of the Fiscal Quarter that ended immediately prior to the delivery of such
Compliance Certificate.

(viii) Financial Statements and Covenants. The parties hereto agree that if at
any time any change in GAAP (including the adoption of IFRS) or in the
accounting practices of HA INC would affect in a material way the computation of
any financial ratio set forth herein or any component of such ratio, including
the computations for the “Net Investment Revenue”, “Income from financing
receivable” or Investment interest expense”, and either Guarantors or
Administrative Agent shall so request,

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

8



--------------------------------------------------------------------------------

Administrative Agent and Guarantors shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or accounting practice; provided that, until so amended pursuant
to such request, (i) such ratio or requirement shall continue to be computed in
accordance with past practice or GAAP prior to such change therein and
(ii) Guarantors shall provide to Administrative Agent and Lenders as reasonably
requested hereunder, a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or past
practice.

(ix) [Reserved]

(x) Margin Regulations. Such Guarantor shall not directly or indirectly apply
any part of the proceeds of any Advance or other revenues to the purchasing or
carrying of any margin stock within the meaning of Regulation T, U or X of the
Board of Governors of the Federal Reserve of the United States, or any
regulations, interpretations or rulings thereunder.

(xi) Investment Company Act. Such Guarantor shall not take any action that would
result in such Guarantor, or any Subsidiary of such Guarantor being required to
register as an “investment company” under the Investment Company Act of 1940.

(xii) Merger; Bankruptcy. No Guarantor shall, and no Guarantor shall agree to,
enter into, or cause or permit any Subsidiary of such Guarantor to enter into,
any transaction of merger or consolidation unless at the time of consummation of
such merger or consolidation:

(A) simultaneous with the consummation of such merger or consolidation, Full
Payment of all Obligations is made to the Administrative Agent; or

(B) the following conditions precedent are satisfied:

(1) for any Fiscal Year of the Guarantors and the Subsidiaries of the Guarantors
(the “Guarantor Parties”), the sum of (x) the aggregate proceeds and other
consideration (regardless of the form of payment and including, for the
avoidance of doubt, any assumption of liability) calculated in accordance with
GAAP (the “Purchase Price”) paid or exchanged by the Guarantor Parties in
connection with such merger or consolidation during such Fiscal Year plus
(y) the Purchase Price paid or exchanged by the Guarantor Parties during such
Fiscal Year in connection with all other mergers and consolidations made in
reliance on this clause (xii)(B) plus (x) the Purchase Price paid or exchanged
by the Guarantor Parties during such Fiscal Year in connection with all
acquisitions in reliance on Section 15(b)(xiv)(B), does not exceed an amount
equal to ten percent (10%) of the total Consolidated Equity as measured as of
the last day of the immediately preceding Fiscal Year;

(2) the sum of (x) the Purchase Price paid or exchanged by the Guarantor Parties
in connection with such merger or consolidation plus (y) the Purchase Price paid
or exchanged by the Guarantor Parties in connection with all other mergers and
consolidations made in reliance on this clause (xii)(B) since the Loan Document
Effective Date plus (x) the Purchase Price paid by the Guarantor Parties in
connection with all acquisitions in reliance on Section 15(b)(xiv)(B) since the
Loan Document Effective Date, does not exceed $50,000,000; and

(3) each of the conditions described in Section 15(b)(xii)(C)(1), (2), (3), (4),
(5), (6) and (7) are satisfied to the satisfaction of the Administration Agent
in its reasonable discretion; or

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

9



--------------------------------------------------------------------------------

(C) each of the following conditions precedent have been satisfied to the
satisfaction of the Administration Agent in its reasonable discretion:

(1) no Default or Event of Default (including, without limitation, pursuant to
Section 12.1.12 of the Loan Agreement) has occurred and is continuing at the
time of such merger or consolidation, or will be caused by or would result from
the consummation of any such merger or consolidation; provided that for purposes
of this clause (1) no Default or Event of Default will be deemed to have
occurred and be continuing as a result of a Change of Control described in
clause (b) and (c) of the definition thereof in the Loan Agreement so long as
(a) the merger or consolidation is solely between HA INC and HA LP (or the
surviving entity from a merger or consolidation described in clause (b) below)
and the surviving entity continues to own and Control, beneficially and of
record, at least 50.1% of the equity interests of HA LLC (or if such merger
included the surviving entity from a merger or consolidation described in clause
(b) below, at least 100% of the equity interests of Borrower HASI, HAT Holdings
I and HAT Holdings II) or (b) the merger or consolidation is solely between HA
LP and HA LLC and the surviving entity continues to own and Control,
beneficially and of record, at least 100% of the equity interests of Borrower
HASI, HAT Holdings I and HAT Holdings II;

(2) a Guarantor is the surviving entity;

(3) no Guarantor or other Person has merged into a Borrower Party, HAT Holdings
I or HAT Holdings II;

(4) (a) if another Guarantor is the non-surviving entity under any merger or
consolidation, the surviving entity has expressly assumed the obligations of the
non-surviving entity under each Loan Document to which the non-surviving entity
is or was a party and (b) if HA LLC is the non-surviving entity under any merger
or consolidation, the Collateral Agent has been expressly granted a first
priority Lien and security interest in all of the equity interests of Borrower
HASI, HAT Holdings I and HAT Holdings II and certificates and transfers in blank
have been delivered to the Collateral Agent sufficient to perfect such Lien and
security interest by “control” (within the meaning of Sections 8-106 and 9-106
of the UCC) (and Borrower has delivered reasonably satisfactory documentation
evidencing the assumptions and other matters described in this clause (4) to
Administrative Agent);

(5) the Guarantors have provided the Administrative Agent with written notice of
such merger or consolidation at least thirty (30) days prior to the consummation
of such merger or consolidation;

(6) the material lines of business of the Guarantors after giving effect to any
such merger or consolidation shall not be substantially different from those
lines of business conducted by the Guarantors and their Subsidiaries on the date
hereof;

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

10



--------------------------------------------------------------------------------

(7) Administrative Agent has received all information and other documentation it
requests with respect to such merger or consolidation (including, for the
avoidance of doubt, from all parties to such merger or consolidation) in order
for it and the Lenders to comply with their ongoing obligations under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Anti-Terrorism Laws; and

(8) HA INC has delivered to the Administrative Agent a compliance certificate
demonstrating to the reasonable satisfaction of the Administrative Agent that HA
INC (on a consolidated basis) will be in compliance with each of the financial
covenants set forth in Section 15(b)(vii) hereof on a pro forma basis; provided
that (i) with respect to the financial covenant set forth in
Section 15(b)(vii)(A) such pro forma statements shall include calculations
showing compliance with such covenant as of the last day of the Fiscal Quarter
that will immediately precede the consummation of such merger or consolidation
(after giving pro forma effect to the consummation of such merger or
consolidation as if such merger or consolidation had occurred on the last day of
such Fiscal Quarter), as well as on a projected basis, as of the last day of the
four Fiscal Quarter period that begins on the first day after the end of the
Fiscal Quarter that will immediately precede the consummation of such merger or
consolidation, (ii) with respect to the financial covenant set forth in
Section 15(b)(vii)(B) such pro forma statements shall include calculations
showing compliance with such covenant as of the last day of the four Fiscal
Quarter period that will immediately precede the consummation of such merger or
consolidation (after giving pro forma effect to the consummation of such merger
or consolidation as if such merger or consolidation had occurred on the first
day of such four Fiscal Quarter period), as well as on a projected basis for the
four Fiscal Quarter Period beginning on the first day after the end of the
Fiscal Quarter that will immediately precede the consummation of such merger or
consolidation and (iii) with respect to the financial covenant set forth in
Section 15(b)(vii)(C) such pro forma statements shall include calculations
showing compliance with such covenant as of the last day of the Fiscal Quarter
that will immediately precede the consummation of such merger or consolidation
(after giving pro forma effect to the consummation of such merger or
consolidation as if such merger or consolidation had occurred on the last day of
such Fiscal Quarter), as well as on a projected basis, as of the last day of the
four Fiscal Quarter period that begins on the first day after the end of the
Fiscal Quarter that will immediately precede the consummation of such merger or
consolidation;

provided that, notwithstanding the foregoing, nothing in this Section 15(b)(xii)
shall in any way limit the provisions of Section 11.2.13 of the Loan Agreement
and provided further that the Guarantors shall notify the Administrative Agent
in writing at least thirty (30) days prior to the consummation of any such
merger or consolidation whether such Guarantors will satisfy the conditions set
forth in clause (A), (B) or (C) of this Section 15(b)(xii) (which notice may be
contained within any notice otherwise required to be delivered pursuant to
Section 15(b)(xii)(B)(3) or (C)(5)).

(xiii) Liquidation, Etc. No Guarantor shall, and no Guarantor shall agree to,
liquidate, wind up or dissolve itself or otherwise commence any Insolvency
Proceeding in respect of itself or file any petition or pass a resolution
seeking the same.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

11



--------------------------------------------------------------------------------

(xiv) Acquisitions. No Guarantor shall, and no Guarantor shall agree to,
acquire, or cause or permit any Subsidiary of such Guarantor to acquire, by
purchase or otherwise the business of another Person or all or substantially all
of the Property of another Person or all or substantially all of the Equity
Interests of another Person (other than, in each case, investments in loans,
assets and projects in the Ordinary Course of Business) unless at the time of
consummation of such acquisition:

(A) simultaneous with the consummation of such acquisition, Full Payment of all
Obligations is made to the Administrative Agent; or

(B) the following conditions precedent are satisfied:

(1) for any Fiscal Year of the Guarantor Parties, the sum of (x) the Purchase
Price paid by the Guarantor Parties in connection with such acquisition during
such Fiscal Year plus (y) the Purchase Price paid by the Guarantor Parties
during such Fiscal Year in connection with all other acquisitions made in
reliance on this clause (xiv)(B) plus (x) the Purchase Price paid by the
Guarantor Parties during such Fiscal Year in connection with all mergers and
consolidations in reliance on Section 15(b)(xii)(B), does not exceed an amount
equal to ten percent (10%) of the total Consolidated Equity as measured as of
the last day of the immediately preceding Fiscal Year;

(2) the sum of (x) the Purchase Price paid by the Guarantor Parties in
connection with such acquisition plus (y) the Purchase Price paid by the
Guarantor Parties in connection with all other acquisitions made in reliance on
this clause (xiv)(B) since the Loan Document Effective Date plus (x) the
Purchase Price paid or exchanged by the Guarantor Parties in connection with all
mergers and consolidations in reliance on Section 15(b)(xii)(B) since the Loan
Document Effective Date, does not exceed $50,000,000; and

(3) each of the conditions described in Section 15(b)(xiv)(C)(1), (3), and
(5) are satisfied to the satisfaction of the Administration Agent in its
reasonable discretion; or

(C) each of the following conditions have been satisfied to the satisfaction of
the Administrative Agent in its reasonable discretion:

(1) no Default or Event of Default (including, without limitation, pursuant to
Section 12.1.12 of the Loan Agreement) has occurred and is continuing at the
time of such acquisition, or will be caused by or would result from the
consummation of any such acquisition;

(2) the Guarantors have delivered to the Administrative Agent a compliance
certificate demonstrating to the reasonable satisfaction of the Administrative
Agent that HA INC (on a consolidated basis) will be in compliance with each of
the financial covenants set forth in Section 15(b)(vii) hereof on a pro forma
basis at the time of the consummation of such acquisition and after giving
effect thereto, provided that (i) with respect to the financial covenant set
forth in Section 15(b)(vii)(A) such pro forma statements shall include
calculations showing compliance with such covenant as of the last day of the
Fiscal Quarter that will immediately precede such acquisition (after giving pro
forma effect to the consummation of such acquisition as if such acquisition had
occurred on the last day of such Fiscal Quarter), as well as on a projected
basis, as of the last day of the four Fiscal Quarter period that begins on the
first day after the end of the Fiscal Quarter that will immediately precede the
consummation of such acquisition, (ii) with respect to the financial covenant
set forth in Section 15(b)(vii)(B) such pro forma statements shall include
calculations showing compliance with such covenant for the four

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

12



--------------------------------------------------------------------------------

Fiscal Quarter period ending on the last day of the Fiscal Quarter that will
immediately precede the consummation such acquisition (after giving pro forma
effect to the consummation of such acquisition as if such acquisition had
occurred on the first day of such four Fiscal Quarter period), as well as on a
projected basis for the four Fiscal Quarter Period beginning on the first day
after the end of the Fiscal Quarter that will immediately precede the
consummation of such acquisition and (iii) with respect to the financial
covenant set forth in Section 15(b)(vii)(C) such pro forma statements shall
include calculations showing compliance with such covenant as of the last day of
the Fiscal Quarter that will immediately precede the consummation of such
acquisition (after giving pro forma effect to the consummation of such
acquisition as if such acquisition had occurred on the last day of such Fiscal
Quarter), as well as on a projected basis, as of the last day of the four Fiscal
Quarter period that begins on the first day after the end of the Fiscal Quarter
that will immediately precede the consummation of such acquisition;

(3) Guarantors have provided the Administrative Agent with written notice of the
acquisition at least thirty (30) days prior to the proposed consummation date of
such acquisition;

(4) the material lines of business of the Guarantors after giving effect to any
such acquisition shall not be substantially different from those lines of
business conducted by the Guarantors and their Subsidiaries on the date hereof;

(5) Administrative Agent has received all information and other documentation it
requests with respect to acquisition (including, for the avoidance of doubt,
from all parties to such acquisition) in order for it and the Lenders to comply
with their ongoing obligations under applicable “know-your-customer” and
anti-money laundering rules and regulations, including the Anti-Terrorism Laws;

provided that, notwithstanding the foregoing, nothing in this Section 15(b)(xiv)
shall in any way limit the provisions of Section 11.2.13 of the Loan Agreement
and provided further that the Guarantors shall notify the Administrative Agent
in writing at least thirty (30) days prior to the consummation of any such
acquisition whether such Guarantors will satisfy the conditions set forth in
clause (A), (B) or (C) of this Section 15(b)(xiv) (which notice may be contained
within any notice otherwise required to be delivered pursuant to
Section 15(b)(xiv)(B)(3) or (C)(3)).

(xv) [Reserved]

(xvi) [Reserved]

(xvii) [Reserved]

(xviii) [Reserved]

(xix) [Reserved]

(xx) [Reserved]

(xxi) Knowledge. Such Guarantor hereby acknowledges and agrees that pursuant to
the terms of, and for all purposes contained in, the Loan Agreement and other
Loan Documents, any reference to the “Knowledge” of the Borrowers shall mean and
include, without limitation, the actual knowledge of the officers or employees
of such Guarantor whose duties require them to have responsibility for the
matter in question.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

13



--------------------------------------------------------------------------------

16. Indemnification and Survival. Without limitation on any other obligations of
the Guarantors or remedies of the Lender or any other Secured Party under this
Guaranty, the Guarantors, jointly and severally, shall to the fullest extent
permitted by law, indemnify, defend and save and hold harmless each Secured
Party from and against, and shall pay within ten (10) Business Days of request,
any and all damages, losses, liabilities and reasonable and documented, out of
pocket third party fees, costs and expenses (including attorneys’ fees and
expenses) that may be suffered or incurred by any Secured Party in connection
with or as a result of any failure of any Guarantors obligations under this
Guaranty to be the legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with its terms; provided that
the scope of the indemnity set forth in this Section 16 shall be limited to any
and all claims that the Administrative Agent and Secured Parties could have
asserted or demanded against one or more of the Guarantors in respect of the
Guaranteed Obligations had the Guaranty been enforceable, plus any fees costs
and expenses associated with the enforcement and collection of this indemnity;
provided further that the parties hereto agree that the Administrative Agent and
Lenders are not waiving, and this limitation shall not be deemed or construed to
be a waiver of, any rights, remedies or claims that the Administrative Agent or
the Secured Parties could have asserted against the Guarantors under the
Guaranty had the Guaranty been enforceable in accordance with its terms. The
obligations of the Guarantors under this paragraph shall survive termination of
this Guaranty.

17. Process Agent Appointment. WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE,
EACH GUARANTOR AFFIRMS ITS IRREVOCABLE APPOINTMENT OF CORPORATION SERVICES
COMPANY AS ITS AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK; EACH
GUARANTOR AGREES THAT FAILURE BY ITS AGENT FOR SERVICE OF PROCESS TO NOTIFY SUCH
GUARANTOR OF THE SERVICE OF PROCESS WILL NOT INVALIDATE THE PROCEEDINGS
CONCERNED; AND EACH GUARANTOR CONSENTS TO THE SERVICE OF PROCESS RELATING TO ANY
SUCH PROCEEDINGS BY THE MAILING OF COPIES THEREOF BY REGISTERED, CERTIFIED OR
FIRST CLASS MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH
HEREIN.

18. GOVERNING LAW; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind the Guarantors and their respective
successors and assigns, provided that no Guarantor may assign its rights or
obligations under this Guaranty without the prior written consent of the
Administrative Agent (and any attempted assignment without such consent shall be
void), and (b) inure to the benefit of the Administrative Agent and each Lender
and their successors and assigns and Administrative Agent and each Lender may,
without notice to the Guarantors and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part (subject to the terms of the
Loan Agreement). Each Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York County, New York in any action or proceeding arising out of or
relating to this Guaranty, and (ii) waives to the fullest extent permitted by
law any defense asserting an inconvenient forum in connection therewith. Service
of process by Administrative Agent or any other Secured Party in connection with
such action or proceeding shall be binding on each Guarantor if sent to such
Guarantor by registered or certified mail at its address specified below or such
other address as from time to time notified by the Guarantors. Each Guarantor
agrees that Administrative Agent and each Lender, subject to its obligations
under Section 15.13 of the Loan Agreement, may disclose to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations of all or part of the Guaranteed Obligations any and all
information in the Administrative Agent’s or such Lender’s possession concerning
the Guarantors, this

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

14



--------------------------------------------------------------------------------

Guaranty and any security for this Guaranty. All notices and other
communications to the Guarantors under this Guaranty shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the applicable Guarantor at its address
set forth below or at such other address in the United States as may be
specified by the Guarantors in a written notice delivered to the Administrative
Agent at such office as the Administrative Agent may designate for such purpose
from time to time in a written notice to the Guarantors.

19. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR ADMINISTRATIVE AGENT AND EACH LENDER EACH IRREVOCABLY WAIVES
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall collectively and separately constitute one and the same
agreement.

21. Performance. If any performance (other than payment) under this Guaranty is
specified to be made on a day which is not a Business Day, it shall be made on
the next Business Day.

22. Severability. Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

23. Bankruptcy. Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding under any Debtor Relief Laws (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Obligors of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Agent, or allow the claim of Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

24. Limitation on Guaranteed Obligations. Notwithstanding any provision herein
contained to the contrary, each Guarantor’s liability hereunder shall be limited
to the amount which could be claimed by Agent and Secured Parties from each such
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

25. Amendment and Restatement; No Novation. This Guaranty constitutes an
amendment and restatement of the Existing Guaranty and is not intended to and
shall not extinguish any of the obligations of the Guarantors under the Existing
Guaranty in such a manner as would constitute a release

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

15



--------------------------------------------------------------------------------

or novation of the obligations of any Guarantor under the Existing Guaranty, nor
shall this Guaranty affect or impair the priority of any liens created thereby,
it being the intention of the Guarantors to preserve all liens and security
interests securing payment and performance of the Guaranteed Obligations, which
liens and security interests are acknowledged by each Guarantor to be valid and
subsisting against the any security or collateral for the Guaranteed
Obligations.

[Remainder of page intentionally left blank; signatures begin on following page]

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been executed and delivered as of the date
set forth below.

Executed this 12 day of August, 2014.

 

HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC. By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer
Address: 1906 Towne Centre Blvd., Suite 370 Annapolis, MD 21401 Attention: Legal
Department Email: legaldepartment@hannonarmstrong.com Facsimile: 410-571-6199
HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE, L.P. By:   Hannon Armstrong
Sustainable Infrastructure Capital, Inc., its General Partner   By:  

/s/ Jeffrey W. Eckel

    Name:   Jeffrey W. Eckel     Title:   President and Chief Executive Officer
Address: 1906 Towne Centre Blvd., Suite 370 Annapolis, MD 21401 Attention: Legal
Department Email: legaldepartment@hannonarmstrong.com Facsimile: 410-571-6199
HANNON ARMSTRONG CAPITAL, LLC By:  

/s/ Jeffrey W. Eckel

  Name:   Jeffrey W. Eckel   Title:   President and Chief Executive Officer
Address: 1906 Towne Centre Blvd., Suite 370 Annapolis, MD 21401 Attention: Legal
Department Email: legaldepartment@hannonarmstrong.com Facsimile: 410-571-6199

Signature Page to Amended & Restated Continuing Guaranty (PF)



--------------------------------------------------------------------------------

ANNEX A

DEFINITIONS

The following terms in this Guaranty shall have the meanings set forth below:

“Administrative Agent” has the meaning set forth in Section 1.

“Aggregate Availability” means, as of any date of determination, the sum of the
(x) Availability and (y) Availability (as defined in the Other Loan Facility),
in each case, as of such date of determination.

“Aggregate Outstanding Amount” means, as of any date of determination, the sum
of the (x) Outstanding Amount and (y) Outstanding Amount (as defined in the
Other Loan Facility), in each case, as of such date of determination.

“Attributable Indebtedness” means, as of any date, in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Borrower” or “Borrowers” has the meaning set forth in the preamble to the
Guaranty.

“Calculation Date” means the last day of each Fiscal Quarter of HA INC.

“Consolidated Debt to Equity Ratio” means, as of any date of determination, the
ratio of (i) Consolidated Funded Debt as of such date to (ii) Consolidated
Equity as of such date.

“Consolidated Equity” means, as of any date of determination, for the
Consolidated Group on a consolidated basis, an amount equal to the aggregate
book value of the assets of the Consolidated Group minus the sum of all of the
liabilities of the Consolidated Group (including accrued and deferred income
taxes) all as determined in accordance with GAAP.

“Consolidated Funded Debt” means, as of any date of determination, for the
Consolidated Group, on a consolidated basis, the sum of (without duplication)
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations and Obligations (as defined
in the Other Loan Facility) and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments, (b) all purchase money
indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, but excluding obligations collateralized
with cash (but only up to the amount so collateralized) or arising under
performance letters of credit, (d) all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable and
other similar accrued expenses in the Ordinary Course of Business),
(e) Attributable Indebtedness in respect of capital leases, (f) without
duplication, all Guarantees with respect to any of the obligations and
indebtedness of the types referred to in clauses (a) through (e) above of any
Person, and (g) all obligations and indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or other
comparable limited liability entity) in which the any member of the Consolidated
Group is a general partner or joint venture, unless such obligation or
indebtedness is expressly made non-recourse to the Guarantors; provided that
Consolidated Funded Debt shall not include Non-Recourse Debt.

“Consolidated Group” means HA INC and its Subsidiaries.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means for any period for the Consolidated Group
on a consolidated basis, the expenses classified as “investment interest
expense” as it appears in the HA INC financial statements delivered to the
Administrative Agent in accordance with Section 11.1.1(c)(i) and (d)(i) of the
Loan Agreement, as applicable.

“Consolidated Interest Income: means for any period for the Consolidated Group
on a consolidated basis the income classified as “Income from financing
receivables” as it appears in the HA INC financial statements delivered to the
Administrative Agent in accordance with Section 11.1.1(c)(i) and (d)(i) of the
Loan Agreement, as applicable.

“Debtor Relief Laws” has the meaning set forth in Section 2.

“Existing Guaranty” means that certain Continuing Guaranty, dated as of July 19,
2013, issued by each Guarantor.

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such obligation of the payment or performance of such
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any obligation of any other
Person, whether or not such obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 2.

“Guarantor” has the meaning set forth in the preamble to the Guaranty.

“Guarantor Parties” has the meaning set forth in Section 15(b)(xii)(B)(1) of the
Guaranty.

“Guaranty” means this Amended & Restated Continuing Guaranty, dated as of
August 12, 2014, issued by each Guarantor.

“Lender” has the meaning set forth in the preamble to the Guaranty.

“Liquid Investments” means, on a consolidated basis, cash and Cash Equivalents
on the balance sheet of the Consolidated Group.

“Liquidity Amount” means, as of any date of measurement thereof, the sum of
(x) the aggregate amount (all such amounts to be in Dollars) of all Liquid
Investments of the Consolidated Group on such date plus (y) Aggregate
Availability on such date, but excluding from such amount, any Liquid Investment
of the

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty



--------------------------------------------------------------------------------

Consolidated Group that is either (i) restricted from payment to the Borrowers
in satisfaction of the Obligations or the Other Obligations, (ii) classified as
“Restricted Cash and Cash Equivalents” or would otherwise be treated as a
restricted asset, in each case under GAAP, (iii) being used to satisfy or
otherwise is being applied towards any other covenant or obligation requiring
any member of the Consolidated Group to maintain any specified amount of
liquidity (other than pursuant to Section 15(b)(vii)(A) of the Guaranty (as
defined in the Other Loan Facility) or (iv) on deposit in a Borrower Collateral
Account or in an Other Borrower Collateral Account, that will be used to pay
accrued interest or fees.

“Loan Agreement” has the meaning set forth in Section 1 to the Guaranty.

“Net Investment Revenue” means, for any period for the Consolidated Group on a
consolidated basis, an amount equal to the difference between (x) Consolidated
Interest Income and (y) Consolidated Interest Expense.

“Non-Recourse Debt” means Debt of any Subsidiary of a Guarantor (other than HA
LLC and HA LP) in the nature of a capital lease or secured loan and with respect
to which the creditor has recourse only to such Subsidiary that is the obligor
thereof and any Person that is the sole owner of such obligor (unless such owner
is a Guarantor) and has no recourse (including by virtue of a Lien, Guarantee or
otherwise) to any of the Guarantors, or such debt that is otherwise classified
as “non-recourse” debt (including any “non-recourse” debt of HA LLC to the
extent so classified therein) in the HA INC financial statements delivered to
the Administrative Agent in accordance with Section 11.1.1(c)(i) and (d)(i) of
the Loan Agreement, as applicable.

“Other Borrower Collateral Accounts” means each Borrower Collateral Account as
defined in the Other Loan Facility.

“Purchase Price” has the meaning set forth in Section 15(b)(xii)(B)(1) of the
Guaranty.

 

Amended & Restated Loan Agreement (PF)

Amended & Restated Continuing Guaranty